DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-25, in the reply filed on 8/2/2022 is acknowledged.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 19 and 20 each recite “detection device”.  Applicant’s specification indicates structure 210 is the detection device, but does not teach or suggest what it exactly is, in view of the 112F interpretation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the supply storage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the ends" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  While this derives antecedent basis from “ends” in line 7 if both steps are performed, the steps (a) and (b) are written in the alternative, so there would be no antecedent basis if only (b) is performed.
Claim 17 recites the limitation "the second manufacturing line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the one or more defects marked in the first process section" in lines.  There is insufficient antecedent basis for this limitation in the claim.  The claim requires only that defects are identified by marks.  This claim is confusing because “identifying” in line 2 appears to require producing a mark, while “identifying” in line 3 appears to require detecting a mark.
Claims 19 and 20 recite “detecting device”, but do not define a structure required by the limitation as required by the 112F interpretation.
Claim 24 recites “corresponding to such a specification”, but does not define a manner of correspondence required.  The term “specification” is used in reference to Lmin and Zmax.  It is not clear if “corresponding to such a specification” requires a distance to be equal to one of the specification values or a range above, below, or between.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection device” in claims 19 and 20; “separating device” in claim 20; “joining device” in claims 20 and 23; and “station for applying” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “detection device” recites the generic placeholder “device” coupled with the functional modifier “detection” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 210, shown in applicant’s figure 4A; and equivalents thereof.
The limitation “separating device” recites the generic placeholder “device” coupled with the functional modifier “separating” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 222, shown in applicant’s figure 4A; and equivalents thereof.
The limitation “joining device” recites the generic placeholder “device” coupled with the functional modifier “joining” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 226, shown in applicant’s figure 4A; and equivalents thereof.
The limitation “station for applying” recites the generic placeholder “station” coupled with the functional modifier “for applying” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 260, shown in applicant’s figure 4A; and equivalents thereof.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAST (EP 1,733,839; citations to English translation provided).
	Regarding claims 16-18, KAST teaches feeding a strand while performing a first process of identifying and marking defects (faulty sections) in the strand before winding the strand on to a roll 5 (paras. 7 and 8), a second process of cutting defects from a strand, rejoining cut ends, applying an adhesive strip over the cut ends to form a joint (para. 27), and feeding the strand to roll 5 in container 13 (supply storage; paras. 9 and 18).  KAST does not teach feeding the strand to an intermediate storage and removing the strand from the storage between the first and second processes.  However, it has been held per se obvious to make an apparatus separable (MPEP 2144.04), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the first process of KAST on one apparatus and the second process of KAST on another apparatus, particularly when performing the operation in a space that is not large enough to house all processing components in a single line.  KAST teaches that when moving a strand from a first process station to a second, the strand is placed in a transport container at the end of the first process and is removed from the container (paras. 21-22; figs. 1 and 3), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to similarly feed the strand of KAST to an intermediate storage after the first process and to remove the strand from the storage to perform the second process.  Furthermore, there would have been a reasonable expectation of producing the same strand having defects removed therefrom whether the process is performed on an integrated production line or a separated line that requires manual transport of strand material storage containers (MPEP 2141; KSR).
	Regarding claim 19, KAST teaches making markings on the strand defects in the first process and identifying the defects in the second process based on those markings (para. 27), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use a detection device to detect the markings because automating a process has been held per se obvious (MPEP 2144.04).
	Regarding claim 20, KAST teaches separating the defects in the second process with a separating device and rejoining cut ends of the strand with a joining device to form joints (para. 27).
	Regarding claim 21, it would have been obvious to one of ordinary skill in the art at the time of the invention to hold the strand in intermediate storage for over 24 hours because one would vary time between process sections in order to meet production time or maintenance requirements.
	Regarding claim 23, KAST teaches cutting out a defect from the strand moving in a feed direction to a joining device that joins a lagging end of a cut portion of the strand with a leading end to form a joint (para. 27).
	Regarding claim 24, KAST teaches removing profile strand portions exceeding a predetermined length (paras. 26 and 33), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the length in order to determine whether the predetermined length is exceeded.
	Regarding claim 25, KAST teaches applying an adhesive tape over a created joint in a continuous manner (para. 27).
	
	
Allowable Subject Matter
Claims 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest a method as claimed wherein a temperature of the strand when the strand is removed from intermediate storage at the beginning of the second process is at least 50% lower than a temperature of the profile strand at which the strand is fed to the intermediate storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KRAUSE et al. (US 2019/0016036) and KAST et al. (US 2016/0311297).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745